Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are pending in this application.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6-11, 13, 15 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Lee (US 2014/0068469) in view of Lee (US 2015/0379964) (hereinafter Lee2).

As to claim 1, Lee teaches a method for controlling a multi-screen splicing structure, the multi-screen splicing structure comprising: 
a first display device (10), comprising: 
a first display panel comprising a plurality of first pixels (Pixels on display of 10); 

a first control circuit (Circuitry controlling 12 for 10) coupled to the first display panel and the first sensing module; and 
a second display device (20), comprising: 
a second display panel comprising a plurality of second pixels (Pixels on display of 20); 
a second sensing module (11 corresponding to 20) comprising a plurality of second sensors respectively disposed around the second display panel (A multitude of sensors can be utilized and would be placed in areas outside of the display) [0026, 0028, 0037]; and 
a second control circuit (Circuitry controlling 12 for 10) coupled to the second display panel and the second sensing module; 
the method comprising: 
when the first sensing module no longer senses the second sensing module, the first control circuit controlling the first portion of the first pixels adjacent to the first side to continue displaying the first pattern (The content images would continue to be displayed); and 
when the second sensing module no longer senses the first sensing module, the second control circuit controlling the second portion of the second pixels adjacent to the second side to continue displaying the second pattern (The content images would continue to be displayed) [0026].

However, Lee does not specifically teach displaying patterns on pixels adjacent to specific sides of the displays in response to sensing that two display devices are adjacent to each other.
On the other hand, Lee2 (Figs. 7, 8) teaches in response to the first sensing module sensing the second sensing module (E.g. the sensing module in 100 sensing 200) [0067-0068], the first control circuit determining that a first side of the first display panel is adjacent to the second display device according to sensing states of the first sensors (Determining that both devices are adjacent to each other through the sensors) and controlling a first portion of the first pixels adjacent to the first side to display a first pattern (E.g. displaying the “Yes” on display 100); 
in response to the second sensing module sensing the first sensing module, the second control circuit determining that a second side of the second display panel is adjacent to the first display device according to sensing states of the second sensors (Determining that both devices are adjacent to each other) and controlling a second portion of the second pixels adjacent to the second side to display a second pattern (E.g. displaying the “?” on display 200).
Alternatively, Fig. 8 shows two paired displays where an icon is displayed closer to the shared edge than any other edge. Device 100 shows the camel icon in the bottom right corner and device 200 displays the child icon shown in the top left corner of the array
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the specific prompted displays of Lee2 with the 

As to claim 2, Lee teaches wherein the first pattern and the second pattern are symmetrical to each other (The shapes and sizes of the images can be freely determined) [0026].

As to claim 6, Lee teaches wherein the first display device further comprises a first wireless communications module (14 corresponding to 10), the second display device further comprises a second wireless communications module (14 corresponding to 20), and the method further comprises: 
when the first wireless communications module and the second wireless communications module are wirelessly connected (Connected at step S28) [0032], the first control circuit controlling the first portion of the first pixels adjacent to the first side to display a third pattern (E.g. the icons 100 and 300 are moved to area 1 shown in Fig. 4B), and the second control circuit controlling the second portion of the second pixels adjacent to the second side to display a fourth pattern (E.g. the icons 100 and 300 are moved to area 1-2 shown in Fig. 4C); 
wherein the first pattern is displayed by the first portion of the first pixels adjacent to the first side when the first wireless communications module and the second wireless Page 14 of 18communications module are not wirelessly connected (E.g. the first connection image 1 is displayed as shown in Fig. 4A prior to the wireless connection/transmission), and the second pattern is displayed by the second portion of the second pixels adjacent to the 
wherein the third pattern is different from the first pattern, and the fourth pattern is different from the second pattern (The patterns are different as shown in Fig. 4).

As to claim 7, Lee teaches wherein the first display panel is a touch panel [0022], the first display device further comprises a first wireless communications module, the second display device further comprises a second wireless communications module (14 corresponding to both displays), and the method further comprises: 
when the first pattern is touched, the first control circuit controlling the first wireless communications module to wirelessly connect to or disconnect from the second wireless communications module (As shown in Fig. 2A, when the first connection image is dragged towards 20, a connection channel is established) [0026].

As to claim 8, Lee teaches wherein the first display panel is a touch panel [0022], the first display device further comprises a first wireless communications module, the second display device further comprises a second wireless communications module (14 corresponding to both displays), and the method further comprises: 


As to claim 9, Lee teaches wherein the first display panel is a touch panel [0022], the first display device further comprises a first wireless communications module, the second display device further comprises a second wireless communications module (14 corresponding to both displays), and the method further comprises: 
when the first pattern is touched, the first control circuit sending an image to the second wireless communications module Page 15 of 18through the first wireless communications module, and the second display panel displaying the image (Fig. 4 shows the process of sending a file between the two devices using the wireless communications modules).

As to claim 10, Lee teaches wherein the first display panel is a touch panel [0022], the first display device further comprises a first wireless communications module, the second display device further comprises a second wireless communications module (14 corresponding to both displays), and the method further comprises: 
when the first control circuit determines that the first display panel is adjacent to the second display panel, the first control circuit enabling the first wireless communications module to wirelessly connect with the second wireless communications 

As to claim 11, Lee teaches a method for controlling a multi-screen splicing structure, the multi-screen splicing structure comprising: 
a first display device (10), comprising: 
a first display panel comprising a plurality of first pixels (Pixels on display of 10); 
a first sensing module (11 corresponding to 10) comprising a plurality of first sensors respectively disposed around the first display panel [0026]; and 
a first control circuit (Circuitry controlling 12 for 10) coupled to the first display panel and the first sensing module; and 
a second display device (20), comprising: 
a second display panel comprising a plurality of second pixels (Pixels on display of 20); 
a second sensing module (11 corresponding to 20) comprising a plurality of second sensors respectively disposed around the second display panel [0026]; and 
a second control circuit (Circuitry controlling 12 for 10) coupled to the second display panel and the second sensing module; 
the method comprising: 
when the first sensing module senses the second sensing module (During step S21, both devices are sensed through a near field communication channel), the first control circuit determining that a first side of the first display panel is adjacent to the second display device (Determining that both devices are adjacent to each other) and 
when the second sensing module senses the first sensing module, the second control circuit determining that a second side of the second display panel is adjacent to the first display device (Determining that both devices are adjacent to each other) and controlling a second portion of the second pixels adjacent to the second side to display a second pattern (E.g. content images already being displayed on the display);
wherein the first display panel is a touch panel [0022], the first display device further comprises a first wireless communications module, the second display device further comprises a second wireless communications module (14 corresponding to both displays), and the method further comprises: 
when the first control circuit determines that the first display panel is adjacent to the second display panel, the first control circuit enabling the first wireless communications module to wirelessly connect with the second wireless communications module (The two displays first need to be adjacent to each other before the wireless communications modules can be enabled);
wherein when the first wireless communications module and the second wireless communications module are wirelessly connected and the first sensing module no longer senses the second sensing module, the first control circuit controls the first portion of the first pixels adjacent to the first side to continue displaying the first pattern (E.g. when the two displays are separated, the content images already being displayed will continue to be displayed).

As to claim 13, Lee teaches the method further comprises: 
when the third sensing module senses the second sensing module (E.g. a sensing module in a third device that is paired with a second device as a pair), the third control circuit determining that a third side of the third display panel is adjacent to the second display device (E.g. connecting a second device and a third device as a pair) and controlling a third portion of the third pixels adjacent to the third side to display a third pattern (Connection images are displayed on both devices at steps S23 and S24); and 
when the second sensing module senses the third sensing module, the second control circuit determining that a fourth side of the second display panel is adjacent to the third display device and controlling a fourth portion of the second pixels adjacent to the fourth side to display a fourth pattern (Connection images are displayed on both devices at steps S23 and S24).

However, Lee does not specifically teach adding a third device to the pair of devices to share screen information.
On the other hand, Lee2 (Fig. 41) teaches wherein the multi-screen splicing structure further comprises: 
a third display device (E.g. a display 300) comprising: 
a third display panel comprising a plurality of third pixels (Pixels in the third display); 
a third sensing module comprising a plurality of third sensors (Sensors within 300) respectively disposed around the third display panel [364];


As to claim 15, Lee teaches the elements of claim 1 above.
However, Lee does not specifically teach the possible locations of the icons on the display, although it is well understood that icons can be generally located on any portion of a display screen.
On the other hand, Lee2 (Figs. 7, 8) teaches wherein a distance between the first pattern and the first side of the first display panel is less than distances between the first pattern and other sides of the first display panel, and a distance between the second pattern and the second side of the second display panel is less than distances between the second pattern and other sides of the second display panel (Fig. 8 shows two paired displays where an icon is displayed closer to the shared edge than any other edge. Device 100 shows the camel icon in the bottom right corner and device 200 displays the child icon shown in the top left corner of the array. As an alternative, upon bringing the two devices 100 and 200 in proximity to each other, device 100 displays the “Yes” box and device 200 displays the “?” in accordance with the requirements of this claim).

Claim(s) 3 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Lee (US 2014/0068469) in view of Lee (US 2015/0379964) (hereinafter Lee2) in view of Griffin (US 2015/0286456).

As to claim 3, Lee teaches the elements of claim 1 above.
However, Lee and Lee2 do not specifically teach utilizing Arabic numerals to identify each display.
On the other hand, Griffin (Figs. 1, 2, 8) teaches wherein the first pattern and the second pattern form a pattern of an Arabic numeral (A unique identifier can be displayed on each display to allow for adjustment/confirmation of the display arrangement) [0016, 0023].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the Arabic numeral based display identification of Griffin with the multi-display setup of Lee, as modified by Lee2, because the combination would allow for easy identification and configuration of multiple displays displaying a combined image.

Claim(s) 14 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Lee (US 2014/0068469) in view of Lee (US 2015/0379964) (hereinafter Lee2) in view of Griffin (US 2015/0286456).

As to claim 14, Lee and Lee2 teach the elements of claim 1 above.
However, Lee and Lee2 do not specifically teach utilizing Arabic numerals to identify each display.
On the other hand, Griffin (Figs. 1, 2, 8) teaches wherein the first pattern and the second pattern form a pattern of an Arabic numeral (A unique identifier can be 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the Arabic numeral based display identification of Griffin with the multi-display setup of Lee, as modified by Lee2, because the combination would allow for easy identification and configuration of multiple displays displaying a combined image.

Response to Arguments
Applicant's arguments with respect to claims 1-3, 6-11, 13-15 have been considered but are moot in view of the new ground(s) of rejection based on the reference Lee2.
Applicant also argues that “Lee fails to discloses each device (10 or 20)5 having a plurality of sensors respectively disposed around the display panel of the device (10 or 20)”.
Examiner disagrees and contends that the sensors defined in Lee are located within the device around the display panel and are not integrated within the display panel itself. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAM A MISTRY/Primary Examiner, Art Unit 2691